DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannaman et al. (US 2019/0030329 A1).
Regarding claim 1, Hannaman et al. (‘329) teach a device, comprising: a syringe having a tip, a plunger, and a barrel that contains a fluid (see [0038]; and Figs. 3A-3B); a needle electrode coupled to the tip of the syringe (see [0042]; and Figs. 7A-7B); a release component (see [0131]); and a control component configured to: receive electrical measurements made by the needle electrode; determine impedance values from the electrical measurements; identify a target tissue based on the impedance values; and in response to the identifying the target tissue, generate instructions to reposition the release component (see [0031], [0037], [0100], [0109], [0125]-[0127], [0138], [0144], [0147]; and Fig. 2).
Regarding claim 2, Hannaman et al. (‘329) teach the device of claim 1, wherein the repositioning of the release component allows the fluid to exit the barrel (see [0131]).
Regarding claim 3, Hannaman et al. (‘329) teach the device of claim 1, wherein the control component is further configured to generate instructions to automatically inject the fluid into the target tissue (see [0109], [0125]-[0127], [0138], [0144]).
Regarding claim 4, Hannaman et al. (‘329) teach the device of claim 1, further comprising a communication component (see [0109], [0125]-[0127], [0138], [0144]).
Regarding claim 5, Hannaman et al. (‘329) teach the device of claim 4, wherein the communication component displays impedance values on a display screen (see [0138]).
Regarding claim 17, Hannaman et al. (‘329) teach an article of manufacture, comprising: a needle electrode electrically connected to a microprocessor (see [0031], [0037], [0042], [0100]; and Figs. 7A-7B), wherein the microprocessor is configured to: receive electrical measurements from the needle electrode; determine impedance values based on the electrical measurements; identify a target tissue based on the impedance values; and generate instructions to reposition a release component in response to the identification of the target tissue (see [0031], [0037], [0100], [0109], [0125]-[0127], [0138], [0144], [0147]; and Fig. 2). 
Regarding claim 18, Hannaman et al. (‘329) teach the article of manufacture of claim 17, further comprising a syringe coupled to the needle electrode (see [0038]; and Figs. 3A-3B).
Regarding claim 19, Hannaman et al. (‘329) teach the article of manufacture of claim 17, wherein the release component is a valve (see [0131]).
Regarding claim 20, Hannaman et al. (‘329) teach the article of manufacture of claim 17, wherein the needle electrode has a coaxial structure (see [0102]; and Figs. 3A-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannaman et al. (US 2019/0030329 A1) in view of Burr et al. (US 2001/0049510 A1).
Regarding claim 6, Hannaman et al. (‘329) teach the device of claim 1, wherein the needle electrode has a coaxial structure (see [0102]; and Figs. 3A-4) comprising: a first conductive layer comprising a hollow needle (see [0042]; and Figs. 7A-7B); and the use of a dielectric barrier (see [0102]), but fail to explicitly teach two diaelectric coatings. However, Burr et al. (‘510) from the same field of endeavor do teach two diaelectric coatings (see [0026]). It would be obvious to one of ordinary skill in the art to modify the invention of claim 1 with the features of Burr et al. for the benefit of providing electrical insulation between electrodes enhancing the accuracy of the measurements received therefrom.
Regarding claim 7, Hannaman et al. (‘329) in view of Burr et al. (‘510) teach the device of claim 6, wherein the hollow needle is a stainless steel needle (see Hannaman et al. [0170]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793